Mr. Justice Mulkey delivered the opinion of the Court: By the 112th section of chapter 46, of the Revised Statutes of 1874, the right to contest an election of this kind is confined exclusively to electors of the town. In order to show title in himself, the petitioner should therefore have averred in the petition that he was an elector of the town of Lebanon. Whether he has done this or not, presents the only question of importance for determination. That the petition contains no express averment to that effect is manifest. But it is contended on behalf of the petitioner that the averment in the petition that the contestant was “a citizen and resident of the town of Lebanon,” is, in legal effect, the same as the more specific charge that he was an “elector.” We can not concur in this view. It may be admitted the word “citizen” is sometimes used to denote a person having the right to vote and hold office, but that is certainly not its ordinary or popular meaning. In the latter sense of the term it is applicable alike to males and females, and to minors as well as adults. Such being the case, it is clear the right of suffrage is not coextensive with the right of citizenship, and this is expressly held in Minor v. Happersett, 21 Wall. 162. A “citizen,” in the popular and appropriate sense of the term, is one who by birth, naturalization, or otherwise, is a member of an independent political society, called a State, kingdom or empire, and as such is subject to its laws and entitled to its protection in all his rights incident to that relation. And as the right to vote, as we have just seen, is not necessarily incident to or coextensive with the right of citizenship, it follows the petitioner failed to show any right in himself to contest the respondent’s election, and for that reason the petition was fatally defective, and the demurrer to it should have been sustained. To hold otherwise would be to simply abrogate the familiar rule of pleading that requires all pleadings to be construed most strongly against the pleader. This we are not prepared to do. The judgment of the court below is reversed, and the cause remanded for further proceedings, with directions to set aside the order overruling the demurrer and to sustain the demurrer to the petition, and that leave be given to amend the petition if the petitioner shall be so advised. Judgment reversed.